Title: Edmund Randolph to William Bradford, Alexander Hamilton, and Henry Knox, 9 December 1794
From: Randolph, Edmund
To: Bradford, William,Hamilton, Alexander,Knox, Henry


Philadelphia December 9th. 1794
The Secretary of State begs the favor of the opinion of the Secretaries of the Treasury and of War, and of the Attorney General upon the inclosed Letter of Mr. Hammond, of the 9th. ultimo. The point on which your advice will be particularly interesting is, whether the government of the United States is bound to urge the payment requested?
